A master has a right to make such contracts, and usually is the person who does actually make them. The owners cannot be in every port where the ship goes to make them. The very making a man master, and giving him the command of the ship, is a giving him power to take a load for freight in a foreign port, or in a port at a distance from the place of the owner's residence. His appearing as master is enough for any man to contract with him upon the credit of his employer; and as it appears in the present case by the statement of Redding himself that the cargo was lost by the attempt of Scranton to cross the bar without a pilot, and as the rule respondeatsuperior is here applicable with great propriety, therefore let the injunction be dissolved as to all but the value of the load of tar; and as to that, let it be continued until the hearing. Books cited: Moll. b. 2, ch. 1, secs. 5 and 6; Moll. b. 2, ch. 2, sec. 14; Term Rep., 75, 78; Lex. Merca., 95; Sid. 411; 2 Ch. C., 238.
See Howard v. Ross, 3 N.C. 333.